526 U.S. 135 (1999)
RIVERA
v.
FLORIDA DEPARTMENT OF CORRECTIONS
No. 98-7450.
United States Supreme Court.
Decided March 22, 1999.
ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
Per Curiam.
Pro se petitioner Rivera seeks leave to proceed in forma pauperis under Rule 39 of this Court. We deny this request pursuant to Rule 39.8. Rivera is allowed until April 12, 1999, within which to pay the docketing fee required by Rule 38 and to submit his petition in compliance with this Court's Rule 33.1. We also direct the Clerk not to accept any further petitions for certiorari nor petitions for extraordinary writs from Rivera in noncriminal matters unless he pays the docketing fee required by Rule 38 and submits his petition in compliance with Rule 33.1.
Rivera has abused this Court's certiorari and extraordinary writ processes. In January of this year, we twice invoked Rule 39.8 to deny Rivera in forma pauperis status. See Rivera v. Allin, 525 U. S. 1065; In re Rivera, 525 U. S. 1066. At that time, Rivera had filed two petitions for extraordinary writs and eight petitions for certiorari, all of which were both patently frivolous and had been denied without recorded dissent. The instant petition for certiorari thus constitutes Rivera's 13th frivolous filing with this *136 Court. He has four additional filingsall of them patently frivolouscurrently pending before this Court.
We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam). Rivera's abuse of the writ of certiorari and of the extraordinary writs has been in noncriminal cases, and so we limit our sanction accordingly. The order therefore will not prevent Rivera from petitioning to challenge criminal sanctions which might be imposed on him. The order, however, will allow this Court to devote its limited resources to the claims of petitioners who have not abused our process.
It is so ordered. 
Justice Stevens, dissenting.
For reasons previously stated, see Martin v. District of Columbia Court of Appeals, 506 U. S. 1, 4 (1992) (Stevens, J., dissenting), and cases cited, I respectfully dissent.